Deen, Presiding Judge,
concurring specially.
As the victim left the “shot house,” as noted in the majority opinion, she claimed “she heard shots.” See Osby v. State, 185 Ga. App. 185 (363 SE2d 611) (1987). Later she testified she thought they “would blow her brains out” with the rifle in the bedroom, which contained a round in the chamber. Admission of the .22 calibre rifle into evidence was not error in view of her fear of past confrontations with shots and the present and future possibilities of additional shots being fired. I concur fully with the majority opinion and add these additional observations.